928 F.2d 411
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John ENGELBERT, Petitioner,v.FEDERAL BUREAU OF PRISONS, Respondent.
No. 90-3454.
United States Court of Appeals, Federal Circuit.
Feb. 12, 1991.

AFFIRMED.
Before RICH, PLAGER and CLEVENGER, Circuit Judges.
DECISION
PER CURIAM.


1
John Engelbert appeals the June 15, 1990 decision of the Arbitrator regarding the grievance filed upon Engelbert's discharge by the Federal Bureau of Prisons (FBP), Docket No. 90-03013.  Engelbert was discharged from his position as a senior case manager when the FBP found that his credibility as a correctional worker was destroyed, and that Engelbert could no longer be entrusted with the care, custody and correction of inmates.  These findings were based on two charges:  failure to report to management unprofessional contacts with an inmate, and release of inmate records in violation of official policy.  We affirm.

OPINION

2
Engelbert does not dispute the underlying misconduct complained of by the FBP.  Rather, his dispute is with the degree of penalty imposed--discharge from duties.


3
Much depends on whose version of the events one believes.  The record clearly demonstrates the importance of credibility of the various witnesses in deciding an appropriate penalty under the circumstances.  As the initial fact finder, the Arbitrator has the primary responsibility in deciding issues of credibility and weight to be accorded the conflicting evidence.


4
This Court can set aside the Arbitrator's decision affirming Engelbert's release only if that decision was:


5
(1) unsupported by substantial evidence;


6
(2) arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law;  or


7
(3) obtained without procedures required by law, rule, or regulation.


8
Fiorillo v. U.S. Dept. of Justice, Bureau of Prisons, 795 F.2d 1544, 1548 n. 4 (Fed.Cir.1986);  5 U.S.C. Sec. 7703(c).


9
On the record before this Court, we cannot conclude that the Arbitrator's decision violated this standard.  The penalty imposed was within the standard guidelines suggested for behavior such as that exhibited by Engelbert.  The Arbitrator considered the appropriate factors before coming to his decision.